Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered March 6, 1989, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*764Ordered that the judgment is affirmed.
Remarks made by the prosecutor during summation did not deprive the defendant of a fair trial. The remarks were based on reasonable inferences from the evidence and constituted fair comment (see, People v Pugliese, 131 AD2d 789, 790). Additionally, the prosecutor properly attempted to rehabilitate his principal witness whose credibility had been attacked during defense counsel’s summation (see, People v Gibbs, 166 AD2d 454).
The defendant’s allegation that the trial court erred by denying his request for a charge on prior inconsistent statements is without merit. The general credibility instruction, rendered by the court, was sufficient (see, People v Butts, 139 AD2d 660; People v Dellarocco, 115 AD2d 904) and the jury was adequately informed of the correct rules to apply in arriving at its verdict (see, People v Butts, supra; People v Canty, 60 NY2d 830, 832).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Kunzeman, Sullivan and Rosenblatt, JJ., concur.